               Case 2:20-cv-01518-RSL Document 8 Filed 01/04/21 Page 1 of 3




                                                                      District Judge Robert S. Lasnik
 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE

10
     YINGZHI TANG,                                          No. 2:20-cv-01518-RSL
11

12                                   Plaintiff,            STIPULATED MOTION
                       v.                                  TO DISMISS AND
13                                                         ORDER

14   CHAD F. WOLF, et al.,

15                                   Defendants.

16

17
            The above-captioned action having been resolved, all parties, through their undersigned
18
     counsel and respective attorneys of record, now hereby stipulate to dismissal with prejudice, with
19
     each party to bear their own fees or costs.
20
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
21

22
     DATED: December 22, 2020                            s/ Ralph Hua
23                                                       RALPH HUA, WSBA #42189
                                                         Fisher Phillips LLP
24                                                       1201 3 rd Avenue, Suite 2750
25                                                       Seattle, WA 98101
                                                         Phone: 206-247-7014
26                                                       Email: rhua@fisherphillips.com

27                                                       Attorney for Plaintiff
     STIPULATED MOTION TO DISMISS                                         UNITED STATES ATTORNEY
28   2:20-cv-1518-RSL                                                    700 STEWART STREET, SUITE 5220
     PAGE– 1                                                               SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
            Case 2:20-cv-01518-RSL Document 8 Filed 01/04/21 Page 2 of 3




 1

 2   DATED: December 22, 2020               s/ Michelle R. Lambert
                                            MICHELLE LAMBERT, NYS #4666657
 3                                          Assistant United States Attorney
                                            United States Attorney’s Office
 4                                          1201 Pacific Ave, Suite 700
                                            Tacoma, WA 98402
 5                                          Phone: (253) 428-3824
                                            Email: michelle.lambert@usdoj.gov
 6
                                            Attorney for Defendants
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATED MOTION TO DISMISS                          UNITED STATES ATTORNEY
28   2:20-cv-1518-RSL                                     700 STEWART STREET, SUITE 5220
     PAGE– 2                                                SEATTLE, WASHINGTON 98101
                                                                  (206) 553-7970
            Case 2:20-cv-01518-RSL Document 8 Filed 01/04/21 Page 3 of 3




1                                     ORDER

2         IT IS SO ORDERED.

3                      4th             January
          Dated this         day of                     , 2021.
4

5

6
                                                 ROBERT S. LASNIK
7                                                United States District Judge

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     STIPULATED MOTION TO EXTEND DEADLINES                             UNITED STATES ATTORNEY
                                                                      700 S TEWART S TREET, S UITE 5220
     2:20-cv-531-RSM
                                                                        S EATTLE, WASHINGTON 98101
     PAGE– 3                                                                   (206) 553-7970
